Name: Commission Regulation (EEC) No 204/84 of 26 January 1984 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 84 Official Journal of the European Communities No L 22/23 COMMISSION REGULATION (EEC) No 204/84 of 26 January 1984 fixing the export refunds on wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Community prices and world market prices in respect only of wine and musts used in the manufacture of liqueur wines, since no such difference is recorded in respect of the other products used in the manufacture of the wines in question ; Having regard to the Treaty establishing the European Economic Community, Whereas, pursuant to Article 3 of Regulation (EEC) No 345/79, Community market prices must be deter ­ mined on the basis of the most advantageous export prices ; whereas the prices referred to in Article 3 (2) must be taken into account when the prices in inter trade are being determined ; Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 595/83 (2), and in particular Article 20 (4) thereof, Whereas the international trade situation or the specific requirements of certain markets may make it necessary to vary the refund according to the use of destination of a specific product ; Whereas there is at present scope for economically significant exports of concentrated grape musts, table wines other than of type R III and rose table wines from the Portugieser variety ; Whereas, pursuant to Article 20 of Regulation (EEC) No 337/79, to the extent necessary to enable the products listed in Article 1 (2) of that Regulation to be exported in an economically Significant quantity on the basis of the prices for those products on the world market, the difference between those prices and the prices in the Community may be covered by an export refund ; whereas, however, refunds may be granted only for the products specified in Article 1 (2) of Council Regulation (EEC) No 345/79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (3), as amended by Regulation (EEC) No 2009/81 (*); Whereas Commission Regulation (EEC) No 3389/81 of 27 November 1981 (5), as amended by Regulation (EEC) No 3473/82 (*), lays down the detailed rules for the application of export refunds on wine ; Whereas applying the abovementioned rules to the present market situation, in particular to the prices of wines in the Community and on the world trade market, the refunds should be fixed as shown in the Annex hereto, and Commission Regulation (EEC) No 3474/82 of 23 December 1982 fixing the export refunds on wine (J), as amended by Regulation (EEC) No 310/83 (8), should be repealed ; Whereas, pursuant to Article 2 of Regulation (EEC) No 345/79, refunds are to be fixed having regard to the existing situation and future trends with regard to : (i) prices and availabilities of the products concerned on the Community market and (ii) world market prices for these products ; whereas account must also be taken of the costs referred to in that Article, of the economic aspects of the proposed exports, of the objectives defined in the said Article and of the need to avoid disturbances on the Commu ­ nity market ; whereas, however, when fixing the amount of the refunds applicable to liqueur wines, account should be taken of the difference between Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, (') OJ No L 54, 5. 3 . 1979, p. 1 . (0 OJ No L 341 , 28 . 11 . 1981 , p. 24. ( «) OJ No L 365, 24. 12. 1982, p. 30.O OJ No L 163, 22. 6 . 1983, p. 48 . (J) OJ No L 54, 5 . 3 . 1979, p. 69. (4) OJ No L 195, 18 . 7. 1981 , p. 6. 0 OJ No L 365, 24. 12. 1982, p. 32. ( ») OJ No L 36, 8 . 2. 1983, p. 5 . No L 22/24 Official Journal of the European Communities 27. 1 . 84 HAS ADOPTED THIS REGULATION : Article 1 The amount of the export refunds for the products listed in Article 1 (2) of Regulation (EEC) No 345/79 shall be as shown in the Annex hereto. Article 2 Regulation (EEC) No 3474/82 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1984. For the Commission Poul DALSAGER Member of the Commission 27. 1 . 84 Official Journal of the European Communities No L 22/25 ANNEX CCT heading No Description Amount of refund ECU/% vol/hl ex 20.07 A I B I a) 1 Bib) 1 Concentrated grape musts complying with the definition in point 5 of Annex II to Regulation (EEC) No 337/79 :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 1,05 ex 22.05 C I CII White table wine, of an actual alcoholic strength of not less than 9,5 % vol and not exceeding 1 5 % vol, other than :  table wines of types A II and A III and  wines referred to in Article 40 of Regulation (EEC) No 337/79 exceeding the quantities normally produced as determined pursuant to the said Article ': for export to : 1 . African countries excluding the countries listed in Article 1 of Regulation (EEC) No 2223/70 1,15 2. other destinations, except non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 1,55 ex 22.05 C I CII White table wine, of an actual alcoholic strength of not less than 9,5 % vol and not exceeding 1 5 % vol, referred to in Article 40 of Regulation (EEC) No 337/79 exceeding the quantities normally produced as determined pursuant to the said Article : for export to : 1 . African countries excluding the countries listed in Article 1 of Regulation (EEC) No 2223/70 0,40 2. other destinations, except non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 0,80 ex 22.05 C I CII Red or rose table wine, of an actual alcoholic strength of not less than 9,5 % vol and not exceeding 1 5 % vol, other than :  table wine of type R III and rose table wine from the Portugieser vine varieties and  wines referred to in Article 40 of Regulation (EEC) No 337/79 exceeding the quantities normally produced as determined pursuant to the said Article : for export to : 1 . African countries excluding the countries listed in Article 1 of Regulation (EEC) No 2223/70 1,15 2. other destinations, except non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 1,55 No L 22/26 Official Journal of the European Communities 27. 1 . 84 CCT heading No Description Amount of refund ECU/% vol/hl ex 22.05 C I CII Red or rose table wine, of an actual alcoholic strength of not less than 9,5 % vol and not exceeding 1 5 % vol, referred to in Article 40 of Regulation (EEC) No 337/79 and exceeding the quantities normally produced as deter ­ mined pursuant to the said Article : for export to : 1 . African countries excluding the countries listed in Article 1 of Regulation (EEC) No 2223/70 2. other destinations, except non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 0,40 0,80 ' Amount of refund ECU/hl ex 22.05 C I CII White table wine of types A II and A III (white table wine exclusively from the Sylvaner, Mflller-Thurgau or Riesling vine varieties :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 5,50 ex 22.05 C III a) 2 C III b) 3 C IV a) 2 CIVb)3 Liqueur wines other than quality wines psr :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 17,25 NB : 'African countries' refers to the countries listed under 'Africa' in Commission Regulation (EEC) No 3537/82 (OJ No L 371 , 30. 12. 1982, p. 7).